DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (EP 0674993).
Regarding to claims 1, 12-14:
Miller et al. discloses an element substrate in a liquid discharge head (FIG. 14, element 94) for discharging ink liquid through a plurality of orifices (FIG. 7, elements n1-n48), comprising a plurality of print elements and a plurality of drive elements (FIG. 7: Each nozzle n1 to n48 has a corresponding print element driven by a respective drive element) configured to drive the plurality of print elements, for driving the plurality of drive elements by dividing the plurality of drive elements into a plurality of blocks (FIG. 15: Each set of the sets 1-3 comprises a set of printing elements), the element substrate comprising:
                         a generation circuit configured to generate a first drive signal (FIG. 11-12: The signal A F(t)) that drives drive elements belonging to a first group among the plurality of drive elements (FIG. 12: SET 1), and a second drive signal (FIGs. 11-12: The signal B F(t-delay)) that drives drive elements belonging to a second group among the plurality of drive elements (FIG. 12: SET 2), by switching a signal generated FIG. 15, element FIRE) using a first selector  (FIG. 15, element 102) within one block period in driving the plurality of drive elements by dividing the plurality of drive elements into the plurality of blocks (FIG. 15: The plurality of SETs (1-3) reads on the claimed plurality of blocks),
                          wherein the first drive signal and the second drive signal are generated at different timings (FIG. 16 shows that signals A-C are generated at different timing in a printing operation period).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (EP 0674993) in view of Koizumi et al. (US 5790140).
Miller et al. discloses the claimed invention as discussed above except wherein the generation circuit includes a counter configured to count a clock signal a predetermined number of times; and a reset circuit configured to reset a count value of the counter before the second drive signal is generated after the first drive signal is generated.
Koizumi et al. discloses a driving circuit for driving a printhead in a printing apparatus, comprising a generation circuit for generating a plurality of drive signals, including a counter (FIG. 3, element 11) configured to count a clock signal (FIG. 3, element CLK) a predetermined number of times and a reset circuit configured to reset a count value of the counter between the generation of the drive signals (FIG. 3: The counter includes a reset circuit that receives the RESET signal to reset the counter).
column 3, lines 35-45).
Allowable Subject Matter
2.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance were indicated in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853